Exhibit 10.1

 

LEXAR MEDIA, INC.

 

2000 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (this “Agreement”) is made and entered into as of
the Date of Grant set forth on the Certificate of Stock Option Grant on
E*Trade’s website (the “Certificate”) by and between Lexar Media, Inc., a
Delaware corporation (the “Company”), and the Optionee named on the Certificate
(“Optionee”). Capitalized terms not defined herein shall have the meanings
ascribed to them in the Company’s 2000 Equity Incentive Plan (the “Plan”), the
Agreement and the Certificate.

 

1. Grant of Option. The Company hereby grants to Optionee an option (this
“Option”) to purchase up to the total number of shares of Common Stock of the
Company set forth on the Certificate as Total Option Shares (collectively, the
“Shares”) at the Exercise Price Per Share set forth on the Certificate (the
“Exercise Price”), subject to all of the terms and conditions of this Agreement
and the Plan. If designated as an Incentive Stock Option in the Certificate,
this Option is intended to qualify as an “incentive stock option” (“ISO”) within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), to the extent permitted under Code Section 422.

 

2. Vesting; Exercise Period.

 

2.1 Vesting of Shares. This Option shall be exercisable as it vests. Subject to
the terms and conditions of the Plan, the Certificate and this Agreement, this
Option shall vest and become exercisable as to portions of the Shares as
indicated on the Certificate: (a) this Option shall not be exercisable with
respect to any of the Shares until the First Vesting Date; (b) if Optionee has
continuously provided services to the Company, or any Parent or Subsidiary of
the Company, then on the First Vesting Date, this Option shall become
exercisable as per the vesting schedule on the Certificate, provided that
Optionee has continuously provided services to the Company, or any Parent or
Subsidiary of the Company, at all times during the relevant month. This Option
shall cease to vest upon Optionee’s Termination and Optionee shall in no event
be entitled under this Option to purchase a number of shares of the Company’s
Common Stock greater than the “Total Option Shares.”

 

2.2 Vesting of Options. Shares that are vested pursuant to the vesting schedule
set forth in the Certificate are “Vested Shares.” Shares that are not vested
pursuant to the vesting schedule set forth in the Certificate are “Unvested
Shares.”

 

2.3 Expiration. This Option shall expire on the Expiration Date set forth on the
Certificate and must be exercised, if at all, on or before the earlier of the
Expiration Date

 



--------------------------------------------------------------------------------

or the date on which this Option is earlier terminated in accordance with the
provisions of Section 3 hereof.

 

3. Termination.

 

3.1 Termination for Any Reason Except Death, Disability or Cause. If Optionee is
Terminated for any reason except Optionee’s death, Disability or Cause, then
this Option, to the extent (and only to the extent) that it is vested in
accordance with the vesting schedule set forth on the Certificate on the
Termination Date, may be exercised by Optionee no later than three (3) months
after the Termination Date, but in any event no later than the Expiration Date.

 

3.2 Termination Because of Death or Disability. If Optionee is Terminated
because of death or Disability of Optionee (or the Optionee dies within three
(3) months after Termination other than for Cause or because of Disability),
then this Option, to the extent that it is vested in accordance with the vesting
schedule set forth on the Certificate on the Termination Date, may be exercised
by Optionee (or Optionee’s legal representative or authorized assignee) no later
than twelve (12) months after the Termination Date, but in any event no later
than the Expiration Date. Any exercise after three months after the Termination
Date when the Termination is for any reason other than Optionee’s death or
disability, within the meaning of Code Section 22(e)(3), shall be deemed to be
the exercise of a nonqualified stock option.

 

3.3 Termination for Cause. If Optionee is Terminated for Cause, this Option will
expire on the Optionee’s date of Termination.

 

3.4 No Obligation to Employ. Nothing in the Plan, the Certificate or this
Agreement shall confer on Optionee any right to continue in the employ of, or
other relationship with, the Company or any Parent or Subsidiary of the Company,
or limit in any way the right of the Company or any Parent or Subsidiary of the
Company to terminate Optionee’s employment or other relationship at any time,
with or without Cause.

 

4. Manner of Exercise.

 

4.1 Stock Option Exercise Agreement. To exercise this Option, Optionee (or in
the case of exercise after Optionee’s death, Optionee’s executor, administrator,
heir or legatee, as the case may be) must deliver to the Company an executed
stock option exercise agreement in the form known as the Cash Letter of
Authorization available from E*Trade’s website, or in such other form as may be
approved by the Company from time to time (the “Exercise Agreement”), which
shall set forth, inter alia, Optionee’s election to exercise this Option, the
number of shares being purchased, any restrictions imposed on the Shares and any
representations, warranties and agreements regarding Optionee’s investment
intent and access to information as may be required by the Company to comply
with applicable securities laws. If someone other than Optionee exercises this
Option, then such person must submit documentation reasonably acceptable to the
Company that such person has the right to exercise this Option.

 



--------------------------------------------------------------------------------

4.2 Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise. This Option may not be exercised
as to fewer than 100 Shares unless it is exercised as to all Shares as to which
this Option is then exercisable.

 

4.3 Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the Shares being purchased in cash (by check), or where
permitted by law:

 

  (a) by cancellation of indebtedness of the Company to the Optionee;

 

  (b) by surrender of shares of the Company’s Common Stock that either: (1) have
been owned by Optionee for more than six (6) months and have been paid for
within the meaning of SEC Rule 144 (and, if such shares were purchased from the
Company by use of a promissory note, such note has been fully paid with respect
to such shares); or (2) were obtained by Optionee in the open public market; and
(3) are clear of all liens, claims, encumbrances or security interests;

 

  (c) by waiver of compensation due or accrued to Optionee for services
rendered;

 

  (d) provided that a public market for the Company’s stock exists: (1) through
a “same day sale” commitment from Optionee and a broker-dealer that is a member
of the National Association of Securities Dealers (an “NASD Dealer”) whereby
Optionee irrevocably elects to exercise this Option and to sell a portion of the
Shares so purchased to pay for the Exercise Price and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the exercise price
directly to the Company; or (2) through a “margin” commitment from Optionee and
an NASD Dealer whereby Optionee irrevocably elects to exercise this Option and
to pledge the Shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the Exercise Price directly to the Company; or

 

  (e) by any combination of the foregoing.

 

4.4 Tax Withholding. Prior to the issuance of the Shares upon exercise of this
Option, Optionee must pay or provide for any applicable federal or state
withholding obligations of the Company. If the Committee permits, Optionee may
provide for payment of withholding taxes upon exercise of this Option by
requesting that the Company retain Shares with a Fair Market Value equal to the
minimum amount of taxes required to be withheld. In such case, the Company shall
issue the net number of Shares to the Optionee by deducting the Shares retained
from the Shares issuable upon exercise.

 



--------------------------------------------------------------------------------

4.5 Issuance of Shares. Provided that the Exercise Agreement and payment are in
form and substance satisfactory to counsel for the Company, the Company shall
issue the Shares registered in the name of Optionee, Optionee’s authorized
assignee, or Optionee’s legal representative, and shall deliver certificates
representing the Shares with the appropriate legends affixed thereto.

 

5. Notice of Disqualifying Disposition of ISO Shares. To the extent this Option
is an ISO, if Optionee sells or otherwise disposes of any of the Shares acquired
pursuant to the ISO on or before the later of (a) the date two (2) years after
the Date of Grant, and (b) the date one (1) year after transfer of such Shares
to Optionee upon exercise of this Option, then Optionee shall immediately notify
the Company in writing of such disposition.

 

6. Compliance with Laws and Regulations. The exercise of this Option and the
issuance and transfer of Shares shall be subject to compliance by the Company
and Optionee with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such issuance or transfer.
Optionee understands that the Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance.

 

7. Nontransferability of Option. This Option may not be transferred in any
manner other than under the terms and conditions of the Plan or by will or by
the laws of descent and distribution and may be exercised during the lifetime of
Optionee only by Optionee. The terms of this Option shall be binding upon the
executors, administrators, successors and assigns of Optionee.

 

8. Tax Consequences. Set forth below is a brief summary as of the date the Board
adopted the Plan of some of the federal tax consequences of exercise of this
Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT
A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

8.1 Exercise of Incentive Stock Option. To the extent this Option qualifies as
an ISO, there will be no regular federal income tax liability upon the exercise
of this Option, although the excess, if any, of the fair market value of the
Shares on the date of exercise over the Exercise Price will be treated as a tax
preference item for federal income tax purposes and may subject the Optionee to
the alternative minimum tax in the year of exercise.

 

8.2 Exercise of Nonqualified Stock Option. To the extent this Option does not
qualify as an ISO, there may be a regular federal income tax liability upon the
exercise of this Option. Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the fair market value of the Shares on the date of exercise over the
Exercise Price. The Company may be required to withhold from

 



--------------------------------------------------------------------------------

Optionee’s compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income
at the time of exercise.

 

8.3 Disposition of Shares. The following tax consequences may apply upon
disposition of the Shares.

 

  a. Incentive Stock Options. If the Shares are held for twelve (12) months or
more after the date of the transfer of the Shares pursuant to the exercise of an
ISO and are disposed of two (2) years or more after the Date of Grant, any gain
realized on disposition of the Shares will be treated as capital gain for
federal income tax purposes. If Shares purchased under an ISO are disposed of
within the applicable one (1) year or two (2) year period, any gain realized on
such disposition will be treated as compensation income (taxable at ordinary
income rates) to the extent of the excess, if any, of the fair market value of
the Shares on the date of exercise over the Exercise Price.

 

  b. Nonqualified Stock Options. If the Shares are held for more than twelve
(12) months after the date of the transfer of the Shares pursuant to the
exercise of an NQSO, any gain realized on disposition of the Shares will be
treated as long-term capital gain.

 

  c. Withholding. The Company may be required to withhold from Optionee’s
compensation or collect from the Optionee and pay to the applicable taxing
authorities an amount equal to a percentage of this compensation income.

 

9. Privileges of Stock Ownership. Optionee shall not have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to Optionee.

 

10. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Optionee.

 

11. Entire Agreement. The Plan is incorporated herein by reference. This
Agreement, the Certificate, the Plan and the Exercise Agreement constitute the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior understandings and agreements with
respect to such subject matter.

 

12. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Optionee shall be in writing and addressed to
Optionee at the address indicated on E*Trade’s website or to such other address
as such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: personal delivery;
three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); one (1) business day after deposit
with any return receipt express courier (prepaid); or one (1) business day after
transmission by facsimile.

 



--------------------------------------------------------------------------------

13. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Optionee and Optionee’s
heirs, executors, administrators, legal representatives, successors and assigns.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without regard to
that body of law pertaining to choice of law or conflict of law.

 

15. Acceptance. Optionee hereby acknowledges receipt of a copy of the Plan and
this Agreement. Optionee has read and understands the terms and provisions
thereof, and accepts this Option subject to all the terms and conditions of the
Plan and this Agreement. Optionee acknowledges that there may be adverse tax
consequences upon exercise of this Option or disposition of the Shares and that
the Company has advised Optionee to consult a tax advisor prior to such exercise
or disposition.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Optionee has executed this
Agreement in duplicate as of the Date of Grant.

 

LEXAR MEDIA, INC.

 